Exhibit 10.1

 

AMENDMENT NO. 2

TO

EMPLOYMENT AGREEMENT

 

THE HOWARD HUGHES CORPORATION, a Delaware corporation (the “Company”), and David
R. Weinreb (the “Executive”) hereby enter into this second amendment (this
“Second Amendment”) to amend the Employment Agreement between the Corporation
and the Executive, dated as of November 22, 2010 and amended as of August 17,
2012 (the “Agreement”), set forth herein.  This Second Amendment will be
effective as of December 17, 2013 (the “Effective Date”).  Except as
specifically amended hereby, the Agreement will remain unchanged, and as amended
herein, will continue in full force and effect.  Capitalized terms used in this
Second Amendment and not otherwise defined herein shall have the meanings set
forth in the Agreement.

 

1.                                      Section 2(b)(ii) of the Agreement is
hereby deleted in its entirety and replaced with the following:

 

Bonus.  Commencing with the 2013 fiscal year, the Executive shall be eligible
for an annual cash bonus (the “Annual Bonus”).  The Annual Bonus shall be
subject to such performance measures and objectives as may be established by the
Compensation Committee of the Board (the “Compensation Committee”) from time to
time following good faith consultation with the Executive; provided that (A) the
Annual Bonus payable upon achievement of the threshold performance level shall
be equal to 50% of the Annual Base Salary, (B) the Annual Bonus payable upon
achievement of the target performance level shall be equal to 150% of the Annual
Base Salary, and (C) the Annual Bonus payable upon achievement of the maximum
performance level shall be equal to 200% of the Annual Base Salary. To the
extent that the Executive’s achievement level falls between performance goal
achievement levels, the Annual Bonus shall be determined using straight line
interpolation between the applicable two performance goal achievement levels. 
The determination as to whether the performance goal achievement levels shall
have been achieved shall be made in the sole discretion of the Board (or a duly
authorized committee thereof) and, to the extent Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”), is applicable, shall be
consistent with and subject to the requirements set forth in Section 162(m) of
the Code. The Annual Bonus for each year shall be paid to the Executive as soon
as reasonably practicable following the end of such year and at the same time
that other senior executives of the Company receive bonus payments, but in no
event later than March 15th following the end of the fiscal year to which such
Annual Bonus relates.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
Effective Date.

 

 

 

THE HOWARD HUGHES CORPORATION:

 

 

 

/s/ Gary Krow

 

Gary Krow

 

Chairman of the Compensation Committee

 

 

 

 

 

EXECUTIVE:

 

 

 

/s/ David R. Weinreb

 

David R. Weinreb

 

Signature Page to Amendment No. 2 to Employment Agreement

 

--------------------------------------------------------------------------------